                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:16-cv-328-MOC
                              3:11-cr-277-MOC-DCK-1

RASHARD DEAN BOYD,                  )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                       ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s Unopposed Motion to Lift Order of

Abeyance, (Doc. 9).

       The Court conducted an initial screening of Petitioner’s Motion to Vacate filed pursuant to

28 U.S.C. § 2255, (Doc. No. 1), and ordered the Government to respond, (Doc. No. 5). The

Government filed a Motion to Stay, (Doc. No. 6), that was granted due to the pendency of United

States v. Ali, No. 15-4433, (Doc. No. 7). Although Ali has not yet been finally decided, Petitioner

filed a Supplemental Memorandum in Support of Section 2255 Motion arguing that his § 2255

claim can be decided based on United States v. Davis, 139 S.Ct. 2319 (2019), and United States

v. Simms, 914 F.3d 229 (4th Cir. 2019). Petitioner filed the instant Unopposed Motion to Lift Order

of Abeyance, (Doc. No. 9), asking that the Court order the Government to file an Answer or other

response within 45 days. The Motion will be granted.

       IT IS, THEREFORE, ORDERED that

       1. Petitioner’s Unopposed Motion to Lift Order of Abeyance, (Doc. 9), is GRANTED.

       2. The Clerk of Court is instructed to lift the Order of Abeyance, (Doc. No. 7), and reopen


                                                1
   this case.

3. The Respondent shall file an Answer or other response no later than forty-five (45)

   days from entry of this Order.

                                Signed: September 16, 2019




                                       2
